Fourth Court of Appeals
                                San Antonio, Texas
                                       May 17, 2021

                                    No. 04-21-00184-CV

                   IN THE INTEREST OF A.N., ET AL., CHILDREN

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01795
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER

    Kristin M. Anderson’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before May 27, 2021.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court